Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Pending
Claims 17 and 19-31 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17, 23-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2014-0004550 as cited on IDS see translation for citations). 
Regarding claim 17, Lee teaches a gas distribution apparatus of a vacuum chamber comprising
a gas conducting device (Fig. 4 and 5) having at least one main duct (144) 
at least one tuning duct (142, Fig. 5), and
a gas supplying device with which gas can be supplied to the gas conducting device and comprising at least one main gas supply duct (144 without gas distribution holes, Fig. 2e; supply gas source, pg. 10, 2nd to last paragraph), 
wherein the at least one main duct (144, Fig. 5), the at least one main gas supply duct (144 portion without gas distribution holes Fig. 2(e, f)) of the gas supplying device (21) and the at least one tuning duct (142, Fig. 3) are formed by a single-piece component designed as a hollow profile (Fig. 2 and 3, pg. 18 of translation),
wherein at least one main gas supply duct (144) of the at least one main gas supply duct (144) and at least one tuning duct (142) of the at least one tuning duct are each at least partially defined by a common web (Fig. 2 and 3);
and comprising nozzles (143, 144) for distributing gas into the vacuum chamber from the at least one main duct (141, with nozzles 144) and the tuning duct (142, Fig. 3). 
The Examiner notes that the step of fabricating the gas conducting device, “wherein the single-piece component designed as a hollow profile is an extruded component adapted to be entirely formed in a single extrusion step”, has been considered, but does not bear patentable weight, in a device/apparatus claim, such as the ones pending.  Only the final product is examined. (Even though product by process claims are limited by and defined by the process, determination of patentablity is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.  
Therefore as long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations.  The Examiner takes the position that extruding the apparatus of claim 17 in one step, or more than one step, does not present a difference in structure.  It would only present a difference in the method of making the single piece component.  In the instant case, Lee meets the above structural limitations set forth in the claims.  The Examiner takes the position that the cross section presented in figure 3 of Lee would be capable of being extruded.  The Examiner notes that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Therefore the forming of claim 17 in a single step does not present any patentable structural difference to the claimed apparatus, it only serves to limit its method of making.       
The Examiner interprets “at least partially defined by a common web” broadly.  The recitation reads on any one piece structure.  As the gas manifold of Lee is one piece a common web must exist between the main duct and tuning ducts.  
Regarding claim 22, Lee teach wherein the main duct (141) and the tuning duct (142) have a common longitudinal partition wall (Fig. 3).
Regarding claim 23, Lee teaches wherein the at least one main gas supply duct (144) is disposed on an outer region of a main duct wall (Fig. 3).
Regarding claim 24, Lee teaches wherein the at least one tuning gas supply duct (143) is disposed on an outer region of the tuning duct wall (Fig. 3).
. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 17 above in view of Hartig (US 7,166,199).
Regarding claim 19, Lee does not teach wherein the at least one tuning duct includes multiple chamber-like segments arranged one after the other along a longitudinal extension of the duct.
Hartig is directed to supplying a first and second gas to a vacuum chamber used for sputtering.  Hartig teaches the at least one tuning duct (22) includes multiple chamber-like segments (37) arranged one after the other along a longitudinal extension of the duct (Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one tuning duct of Lee by providing it includes multiple chamber-like segments arranged one after the other along a longitudinal extension of the duct, as taught by Hartig because it would allow control over the amount of gas input to desired areas of the vacuum chamber in order to control the shape of the plasma or consumption of various parts of the target (col. 9, ln. 10-25). 
Regarding claim 20, Lee does not teach wherein at least two consecutive segments have a common transverse partition wall.
Hartig teaches wherein at least two consecutive segments have a common transverse partition wall (37, Fig. 6) because it would allow control over the amount of gas input to desired areas of the vacuum chamber in order to control the shape of the plasma or consumption of various parts of the target (col. 9, ln. 10-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one tuning duct of Lee by providing at least two consecutive segments have a common transverse partition wall, as taught by Hartig because it would allow control over the 
Regarding claim 21, Lee does not teach wherein tuning gas is or can be supplied to each segment via at least one tuning gas supply duct.
Hartig teaches wherein tuning gas is or can be supplied to each segment (37) via at least one tuning gas supply duct (56, Fig. 6) because it would allow control over the amount of gas input to desired areas of the vacuum chamber in order to control the shape of the plasma or consumption of various parts of the target (col. 9, ln. 10-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning gas of Lee by providing it is or can be supplied to each segment via at least one tuning gas supply duct, as taught by Hartig, because it would allow control over the amount of gas input to desired areas of the vacuum chamber in order to control the shape of the plasma or consumption of various parts of the target (col. 9, ln. 10-25).
Claim 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 17 above, and further in view of Lueft (US 5,223,111).
Regarding claim 25, Lee does not teach at least one feed opening in the main duct wall. 
Lueft teaches the at least one main gas supply duct (21) is connected to the main duct (6d) via at least one feed opening in the main duct wall (6g, Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning gas of Lee by providing the at least one main gas supply duct (21) is connected to the main duct (6d) via at least one feed opening in the main duct wall, as taught by Lueft, because it would provide a device with simple manufacture and maintenance (col. 1, ln. 50-52). 
Regarding claim 26, Lee does not teach the feed opening designed as a cross hole. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the main duct of Lee by providing the feed opening (6g) can be designed as a cross hole (6k) through the main [gas] duct-supply duct (21) into the inner region of the main duct (21), which cross hole is closed in a section of the wall of the main gas supply duct that does not lead to the main duct, as taught by Lueft, because it would provide a device with simple manufacture and maintenance (col. 1, ln. 50-52). 
Regarding claim 27, Lee does not teach the tuning gas supply duct is connected via one feed opening in the tuning duct wall. 
Lueft teaches wherein the at least one tuning gas supply duct is connected to the tuning duct (21) via at least one feed opening in the tuning duct wall (6g, Fig. 2).  The Examiner takes the position that in the pass through assembly from atmosphere to vacuum shown in figure 2 is present for the left side (7) and right side (6) of figure 1.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning gas of Lee by providing the at least one tuning gas supply duct is connected to the tuning duct (21) via at least one feed opening in the tuning duct wall, as taught by Lueft, because it would provide a device with simple manufacture and maintenance (col. 1, ln. 50-52).
Regarding claim 28, Lueft teaches wherein the feed opening (6g) can be designed as a cross hole through the tuning gas supply duct (21) into the inner region of the tuning duct, which cross hole is closed in a section of the wall of the tuning gas supply duct (21) that does not lead to the tuning duct (Fig. 5) because as no other holes are present the holes are closed. 

Regarding claim 30, Lee does not disclose the inner configuration of the vacuum chamber and gas ducts. 
Lueft  teaches wherein the gas conducting device (6, 7) has a region associated with the inner region (1, Fig. 1) of the vacuum chamber and a region associated with the chamber wall (3) of the vacuum chamber (Fig. 2), and at least one first tuning gas supply duct (7f) is disposed in the region associated with the inner region of the vacuum chamber (1, Fig. 1) and a second tuning gas duct (21) is disposed in the region associated with the chamber wall (3, Fig. 1) of the vacuum chamber (Fig. 2). 4 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning gas of Lee by providing a gas conducting device (6, 7) has a region associated with the inner region (1, Fig. 1) of the vacuum chamber and a region associated with the chamber wall (3) of the vacuum chamber (Fig. 2), and at least one first tuning gas supply duct (7f) is disposed in the region associated with the inner region of the vacuum chamber (1, Fig. 1) and a second tuning gas duct (21) is disposed in the region associated with the chamber wall (3, Fig. 1) of the vacuum chamber, as taught by Lueft, because it would provide a device with simple manufacture and maintenance (col. 1, ln. 50-52).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 17 above, and further in view of Pecher (US 2008/0264784).

Pecher teaches a duct (11) with an inner region with a rectangular cross section (Fig. 4, [0046]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner region of the main duct and/or the inner region of the tuning duct of Lee by providing it has a rectangular cross section, as taught by Pecher, because changes in shape are matters of design choice obvious to one of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but are not persuasive.
Regarding claim 17, Applicant argues the Examiner uses the tube labelled 244 to have two distinct sections, one with holes, and another without holes.  For clarification that Examiner takes the position that the tube 244 of figure 5 and 141 of figures 1-3 has two distinct sections that fulfill Applicant’s requirements of 1) a gas conducting device with a main duct and 2) a gas supply device with main gas supply duct.  Since there are two sections of the tube of Lee the Examiner finds the section without holes to supply gas to the main duct section with holes.  The section with the holes would allow gas to be distributed within the vacuum chamber. 
Regarding claim 17, Applicant argues that Lee does not disclose a main duct and a main gas supply duct. 
The Examiner disagrees because Lee teaches tube 141 to have two distinct sections one with holes and one without holes. These two sections have two different functions and structure which serve to meet Applicant’s claimed elements of main duct and main gas supply duct. 
Applicant submits that Lee does not teach claim 17’s feature of “single piece component designed as a hollow profile”. 

Applicant submits that Lee’s gas supply 140 does not teach a main duct, main gas supply duct or at least one tuning duct. 
The Examiner does not agree and refers Applicant to the rejection set out above. 
Regarding claim 17, Applicant argues that Lee does not disclose a single piece component designed as a hollow profile is an extruded component adapted to be entirely formed in a single extrusion step because figure 5 of Lee would not be able to be extruded due to section 245. 
The Examiner agrees that it would not be possible to extrude section 245 that produces a passage way for the nozzle 243 of figure 5.  However, Claim 17 is an apparatus claim and extrusion is a method of making the apparatus.  Method limitations in apparatus claims do not receive patentable weight in apparatus claims.  
The Examiner also has considered Applicant’s argument where the method limitation of extrusion imparts a distinctive structural characteristics over the prior art.  However, Applicant doesn’t set out any structural characteristics that would be imparted by an extrusion method over another method.  The advantages that Applicant discusses in the arguments on page 2 of the reply filed August 15, 2020 only describe functional advantages and efficiencies.  As no distinctive structural characteristics are discussed by Applicant or discovered by the Examiner the Examiner does not find the argument persuasive.  The Examiner further directs Applicant above to the rejection of claim 17 for a reply.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794